Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites, inter alia: M first pixel groups, each M first pixel group including sub-pixels coupled to a first scan line and located in consecutive N sub-pixel columns, where M is an integer greater than 1, and N is an even number greater than or equal to 2…wherein consecutive N-1 sub-pixels among the sub-pixels of a first one of the M second pixel groups and one sub-pixel among the sub-pixels of a second one of the M second pixel groups are driven during each M sub-scan on time.
Claim encompass scope in which given a certain M and N number the claimed subject matter is indefinite regarding driving of data lines carried out. As an example, in case M is 2 and N is 2, last clause of claim would read: 
consecutive one sub-pixels among the sub-pixels of a first one of the two second pixel groups and one sub-pixel among the sub-pixels of a second one of the two second pixel groups are driven during each two sub-scan on time. 
It is indefinite with regard to what “consecutive one sub-pixels” constitute, as there is only one pixel, moreover, the “consecutive one sub-pixels” and “one sub-pixel” are not driven during “each two sub-scan on time” according to disclosure of specification, but is driven once every time second scan line is activated instead.

Allowable Subject Matter
Claims 25-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 25 and dependent claims thereof: 
Cited prior art Kim (US 20170076775) and Lin (US 20170323610) discloses grouping pixels of display device into groups consisting of plurality of pixels and driving sequentially pixel groups in general (Kim, paragraph 11 “The demux control signals may include a first demux control signal to control the demux switches connected to a first pixel group of the pixels of the odd-numbered rows; a second demux control signal to control the demux switches connected to a second pixel group of the pixels of the odd-numbered rows; a third demux control signal to control the demux switches connected to a third pixel group of the pixels of the even-numbered rows; and a fourth demux control signal to control the demux switches connected to a fourth pixel group of the pixels of the even-numbered rows. The third demux control signal and the fourth demux control signal may be sequentially supplied to the demux circuit while the scan signal is 
However, none of cited prior art along or in combination disclose as a whole: wherein the first pixel group and the second pixel group are sequentially driven during a first scan on time in which the first scan line is driven, and wherein consecutive N-1 sub-pixels among the sub-pixels of the third pixel group and one sub-pixel among the sub-pixels of the fourth pixel group are driven during a first portion of a second scan on time in which the second scan line is driven, and consecutive N- 1 sub-pixels among the sub-pixels of the fourth pixel group and one sub-pixel among the sub-pixels of the third pixel group are driven during a second portion of the second scan on time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha, US 20070164964 (hereinafter “Ha”).
Regarding claim 44, Ha discloses a display panel (fig. 1, paragraph 102, liquid crystal display) comprising: 
a plurality of sub-pixels dispose on a substrate (fig. 1, 2, 5, paragraph 105, The liquid crystal panel assembly 300 includes a plurality of pixels PX which are arranged substantially in a matrix form, and signal lines G.sub.i, G.sub.i-1, and D.sub.j are connected to each pixel. The liquid crystal panel assembly 300 includes lower and upper panels 100 and 200 which are disposed substantially opposite to each other and a liquid crystal layer 3 which is interposed therebetween, as seen in the structural view of FIG. 2), the plurality of sub-pixels being disposed in a matrix configuration having a plurality of columns and a plurality of rows (see fig. 1, 3, 5, paragraph 105, 111, pixels in matrix form); and 
a plurality data line pairs, each of the plurality of data line pairs being disposed between adjacent columns (see illustrated fig. 3 below, paragraph 64, “the plurality of data lines may include a plurality of pairs of a first data wherein each pair of data lines includes a first data line and a second data line and wherein a pair of data lines are disposed between adjacent columns of pixels”), wherein the each of the plurality data line pairs is simultaneously driven (paragraph 136, “The gate driver 400 applies a gate-on voltage Von to the gate lines G.sub.1-G.sub.2n in response to the gate control signal CONT1 from the signal controller 600 to turn on the switching element Q which is connected to the gate lines G.sub.1-G.sub.2n. In the exemplary embodiments of a liquid crystal panel assembly 300 shown in FIG. 3, since two neighboring gate lines G.sub.1, G.sub.2/G.sub.3, G.sub.4/ . . . /G.sub.2n-1, and G2n are connected to each other, two switching elements Qs which are connected to the two neighboring gate lines G.sub.1, G.sub.2/G.sub.3, G.sub.4/ . . . /G.sub.2n-1, and G.sub.2n are simultaneously turned on. Accordingly, a data signal which is applied to the data lines D.sub.1-D.sub.2m is applied to the corresponding pixel PX through the turned-on switching element Q).

    PNG
    media_image1.png
    1161
    1059
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694